Citation Nr: 0740195	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  02-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a post operative arhrotomy residual of a perforating gunshot 
wound of the left knee, with compound fracture of the distal 
left femur for the period from July 28, 1993 until November 
22, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
a post operative arhrotomy residual of a perforating gunshot 
wound of the left knee, with compound fracture of the distal 
left femur for the period beginning November 22, 2004.

3.  Entitlement to an evaluation in excess of 20 percent for 
status post total hip replacement, left hip; arthritis, left 
hip, with changes of aseptic necrosis for the period from 
October 24, 2000 until November 22, 2004.

4.  Entitlement to an evaluation in excess of 30 percent for 
status post total hip replacement, left hip; arthritis, left 
hip, with changes of aseptic necrosis for the period from 
November 22, 2004 until August 22, 2005 and for the period 
beginning October 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesell

INTRODUCTION

The veteran had active military service from April 1952 to 
April 1954.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2001 rating decision 
by the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  

While the case was in appellate status, rating decisions 
dated in April 2005 and March 2007 granted increased ratings 
for the status post total hip replacement, left hip and 
arthritis of the left hip ad for the post operative arhrotomy 
residuals of a perforating gunshot wound of the left knee.  
However, neither decision granted the increased evaluation 
for the entire period on appeal.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claims for increased 
evaluation remain in appeal.  See Hart v. Mansfield, No. 05-
2424, ---Vet. App. ---, 2007 WL 4098218 (Vet. App. Nov. 19, 
2007).  

In November 2007, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c)(2007).

The claim for entitlement to an evaluation in excess of 30 
percent for status post total hip replacement, left hip; 
arthritis, left hip, with changes of aseptic necrosis is 
being REMANDED and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  Prior to November 2004, the residuals of the gunshot 
wound of the left knee have not been shown to be productive 
of severe damage to Muscle Group XIII. 

2.  Beginning November 2004 the disability rating for the 
veteran's service- connected residuals of a gunshot wound to 
the left knee, is 40 percent, which is the maximum permitted 
without violating the Amputation Rule, 38 C.F.R. § 4.68.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound of the left knee with damage 
to Muscle Group XIII for the period from July 1993 until 
November 2004 have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a gunshot wound of the left knee with damage 
to Muscle Group XIII for the period beginning November 2004 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.55, 
4.56, 4.68,4.71a, Diagnostic Code 5165, 4.73, Diagnostic Code 
5313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in November 2000, April 2001, 
October 2005, March 2006 and September 2006 that fully 
addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records.  The 
veteran submitted private medical statements in support of 
his claim.  Additionally, the veteran was afforded VA 
examinations in December 2000, March 2002, November 2004, and 
October 2006 in connection with his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Merits of the Claim

The RO granted service connection for residuals of a 
perforating gunshot wound to the left knee in a March 1955 
rating decision.  At that time, a 10 percent evaluation was 
assigned pursuant to diagnostic codes 5313-890.  The 10 
percent evaluation remained in effect until an April 1994 
rating decision increased the evaluation to 30 percent 
effective July 28, 1993.  The veteran argued the 30 percent 
evaluation did not accurately reflect the severity of his 
disability.  During the pendency of the appeal, an April 2005 
rating decision granted a 40 percent evaluation, effective 
November 2004.  Thus, the veteran seeks the following by this 
appeal: (1) an evaluation in excess of 30 percent fro the 
period from July 28, 1993 until November 22, 2004; and (2) an 
evaluation greater than 40 percent beginning November 22, 
2004.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date. 38 C.F.R. § 4.41. Evaluation 
of injury includes consideration of resulting impairment to 
the muscles, bones, joints and/or nerves, as well as the 
deeper structures and residual symptomatic scarring. 
38 C.F.R. § 4.40.

A review of the veteran's service medical records reveals 
that the veteran was treated for a gunshot wound, perforating 
in the left knee in March 1953.  The wound was debrided and 
sutured.  No artery or nerve involvement was noted.  The 
veteran underwent an arthrotomy of the left knee which 
revealed no cartilageous damage.  A March 1953 physician's 
certificate described the injury as a wound, missile, gunshot 
perforating left knee with fracture compound, comminuted of 
the distal femur.  A March 1953 hospital narrative summary 
indicated the wounds healed uneventfully and there were no 
complications.  Upon completion, the knee had flexion limited 
to 60 degrees which was not considered to be a permanent 
loss.  There was no evidence of atrophy or deformity.  The 
April 1954 separation examination described a gunshot wound 
scar of the left knee, medial; well healed scar, left upper 
leg, lateral.  Otherwise, the lower extremities were 
described as normal. 

The veteran's residuals of a gunshot wound to the left knee 
were evaluated under Diagnostic Code 5313 for impairment of 
Muscle Group XIII.  Muscle Group XIII governs extension of 
the hip and flexion of the knee; outward and inward rotation 
of the flexed knee; acting with rectus femoris and sartorius 
(see XIV, 1, 2) synchronizing simultaneous flexion of the hip 
and knee and extension of hip and knee by belt-over-pulley 
action at the knee joint.  This Muscle Group evaluates the 
posterior thigh group, hamstring complex of 2-joint muscles 
(1) biceps femoris; (2) semimembranosus; (3) semitendinosus.  
Under this Diagnostic Code, a moderately severe impairment of 
Muscle Group XIII is assigned a 30 percent disability rating, 
and a severe impairment is assigned a 40 percent disability 
rating. 38 C.F.R. § 4.73 Diagnostic Code 5313.

A moderately-severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
There may also be a history of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating the track o the missile tough one or 
more muscle groups.  Indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles contemplates through and 
through or deep penetrating wounds due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. There should 
be a history of hospitalization for a prolonged period of 
treatment of wound and consistent complaints of cardinal 
symptoms consisting of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, at a level worse 
than those shown for moderately severe injuries and there may 
also be evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation should show loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  The muscles will swell and harden abnormally in 
contraction and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. 
38 C.F.R. § 4.56(d)(4).  If present, the following are also 
signs of severe muscle damage: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of missile. (B) Adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4).

The veteran underwent a VA examination in December 2000.  He 
explained he had a history of a left knee gunshot wound while 
in Korea.  The bullet entered the medial aspect of the left 
knee.  The veteran indicated he underwent surgery in Korea 
but denied any infection of the wound.  He complained of 
constant medial anterior and lateral knee pain on the left 
that radiated toward the thigh muscles.  The veteran also 
described gelling and stiffness of the left knee, difficulty 
with stairs and a decreased range of motion of the left hip.  
He described flare-ups with rainy and cold weather and 
increased activity.  Precipitating factors were cold rain and 
increased activity and the alleviating factors were pain 
medication and rest.  He used a one point cane for 
ambulation.  He denied dislocation or subluxtion of the knee.  
There were no constitutional symptoms of inflammatory 
arthritis.  He described difficulty dressing, squatting, and 
working as a mechanic. 

Clinical examination revealed extension of the left knee to 0 
degrees and 115 degrees of flexion.  Manual muscle test of 
the knee was 5/5.  There was tenderness to palpation at the 
lateral and anterior left hip joint line.  He was unable to 
do the Patrick test. There was tenderness to palpation of the 
left knee medial aspect and patellar facets.  There was a 
scar on the medial aspect of the left knee.  The examiner 
described a severe limp of the left lower extremity and a leg 
length discrepancy.  There was no ankylosis and no 
constitutional sign of inflammatory arthritis.  The diagnosis 
was left knee gunshot wound, moderate to severe 
osteoarthritis left knee and hip, leg length discrepancy. 

The veteran also underwent a VA examination of the muscles in 
December 2000.  The veteran reported the same history and 
complaints as recorded in the above examination of the knee.  
The examiner indicated there were no tumors of the muscles.  
The entry of the bullet was to the medial aspect of the left 
knee and a 13 centimeter semicircular scar was visualized 
where the knee was operated on to remove the bullet.  There 
was no exit of the bullet and no tissue loss.  There were no 
adhesions or tendon damage.  There was residual leg length 
discrepancy.  Muscle strength was 5/5 at the extensors and 
flexors of the knee.  There was no muscle herniation.  There 
was no loss of muscle function and the veteran had almost 
complete active range of motion of the left knee, although 
with pain.  He had a limp due to the length discrepancy.  The 
examiner concluded the left knee joint function was not 
directly affected by the bullet wound but was indirectly 
affected by osteoarthritic changes secondary to the trauma.  
The diagnosis was residuals of left leg post arthrotomy 
residual perforating gunshot wound left knee with compound 
fracture distal femur and leg length discrepancy.

The veteran underwent a VA examination in March 2002 to 
assess the severity of his residual injuries.  During this 
examination he complained of increased intensity, decreased 
range of motion and decreased strength of the left knee.  The 
veteran reported an increased amount of pain with range of 
motion, and indicated he could not walk without a cane.  He 
stated the left knee locked and described increased pain on 
weight bearing and cramping of the left calf.  He described 
the pain as constant and precipitated by weight bearing and 
alleviated by medication.  He used a one point cane.  

Clinical examination reflected the left knee had extension to 
0 degrees and flexion to 120 degrees.  The veteran complained 
of pain with left knee flexion of 120 degrees.  Manual muscle 
test was 5/5.  Gaenslen's and Patrick tests were negative; 
however, left knee tenderness to palpation on joint line was 
noted.  Lachman, McMurray, valgus/varus stress tests and 
drawer tests were all negative.  A December 2001 x-ray of the 
left knee reflected narrowing of the patellofemoral and 
medial articular compartments and osteophytes of the patella 
and intracondyle spines.  The impression was mild 
osteoarthritic changes of the left knee.  The concluding 
diagnoses of the examination were left hip arthritis with 
asceptic necrosis changes by x-ray and left hip post 
arthrotomy residuals, perforating gunshot wound left knee 
with compound fracture, distal left femur. 

During a November 2004 VA examination the veteran complained 
of constant left knee pain and decreased range of motion of 
the left knee.  The veteran described decreased ambulation, 
and difficulty bathing, dressing and walking.  The physician 
reported the left medial quadriceps and knee were injured but 
indicated there was no nerve or vascular damage.  Current 
symptoms included knee joint and quadriceps pain and 
complaints of decreased range of motion through the knee.  
The veteran indicated the condition interfered with 
activities for self-care, ambulation and squatting.  There 
were no tumors of the muscles.  Entry and exit wound scars 
included a 16 centimeter C-shaped scar on the medial knee and 
a small 2 centimeter scar on the lateral aspect.  The medial 
aspect quadriceps, medial quadriceps, and vastus medialis 
were the muscle groups penetrated.  There were no adhesions 
and no tendon damage.  There was left knee degenerative joint 
disease and no nerve damage.  

Clinical examination revealed manual muscle strength test of 
4/5 in the left knee extensors and flexors.  There was no 
muscle herniation.  There was a decreased range of motion 
left knee with 0 degrees extension and 95 degrees flexion.  
The muscle group moved independently through useful range of 
motion but with pain.  Weakness of left knee extensors was 
noted.  The veteran was additionally limited by pain and 
weakness.  Pain had the most functional impact of the left 
knee extensors.  The x-rays of the knees performed in October 
2002 reflected joint space narrowing, mild irregularity of 
the articular surfaces diffusely, and spur formation in the 
upper pole of the patella and lateral tibial plateau.  There 
was no bony injury, but there were arterial wall 
calcifications.  The impression was moderate degenerative 
joint disease of the left knee.  The concluding diagnoses 
were residuals of a gunshot wound to the left knee with a 
fracture of the distal left femur and postoperative 
arthrotomy with moderate degenerative joint disease, left 
knee and leg length discrepancy. 

The veteran underwent a VA examination of the left knee in 
October 2006.  During this examination he complained of pain 
in the knees, which he rated as a 7 on a scale of 10. He also 
described stiffness, locking, fatigability and lack of 
endurance for ambulation. He treated with pain medication.  
He reported flare-ups in which the pain increased to a 9 on a 
scale of 10.  The flare-ups occurred once or twice a week and 
lasted three to four hours each time.  Precipitating factors 
included cloudy or rainy days and prolonged standing or 
sitting.  The alleviating factor was medication.  The veteran 
denied additional limitation of motion on flare-ups.  The 
veteran walked with a one point cane.  He denied prior 
surgical procedures of the knee.  He denied dislocation, 
recurrent subluxation and constitutional symptoms of 
inflammatory arthritis.  He was independent in self care and 
activities of daily living.  He did not have prosthesis.

Clinical examination of the left knee reflected no evidence 
of edema, effusion or instability.  There was tenderness on 
palpation of the left knee joint at the peripatellar area.  
The veteran had an analgic gait and limped from the left leg 
and favored the right side of the body.  There were no 
callosities, break down or unusual show wear pattern.  There 
was no ankylosis but there was a leg length discrepancy with 
the left leg measuring 3 centimeters less than the right leg.  
There were no constitutional signs for inflammatory 
arthritis.  The left knee had flexion from 0-120 degrees, 
painful in the last 20 degrees and a functional loss of 40 
degrees due to pain.  The left knee showed extension to 0 
degrees, painful in the last 10 degrees.  There was no 
functional loss.  Instability tests of the medial and lateral 
collateral ligaments were negative.  Instability test for the 
anterior and posterior cruciate ligaments was negative.  
McMurray's test was negative.  Pain was elicited upon 
repetitively performing flexion and extension; however there 
was no weakness fatigue or further functional loss.  There 
was tenderness to palpation at the inferior patellar pole and 
superior patellar pole of the left knee.  Crepitations were 
noted.  The diagnosis was status post left femoral trauma 
(gunshot wound) with residual patellofemoral dysfunction and 
pain; degenerative joint disease of the left knee; left leg 
discrepancy. 

Based on a review of the evidence of record, the Board 
concludes that the current 30 percent disability rating is 
appropriate for the period from July 28, 1993 until November 
22, 2004.  Although the veteran's initial injury and history 
are consistent with the criteria for a severe evaluation, the 
objective findings prior to November 2004 fail to demonstrate 
a severe residual injury.  While a scar was described, it was 
not found to be adhered to the knee.  Similarly, there was no 
evidence of loss of deep fascia or muscle substance or 
evidence of swollen or hardened muscles or other indication 
of severe impairment of function.  In fact, the December 2000 
VA examination of the muscles indicated there was no evidence 
of muscle herniation or loss of muscle function.  
Additionally, the VA examinations in December 2000 and March 
2002 illustrated the veteran retained strength of 5/5 in the 
muscles of the knee.  These examinations found no tremors of 
the muscles and other tests of strength, stability, 
coordination and endurance, such as the Lachman's, 
McMurray's, Patrick's and varus/valgus tests, were negative.  
Furthermore, the veteran retained significant motion of the 
knee, including flexion ranging from 115 degrees to 120 
degrees.  Nor was there any retained foreign bodies, 
diminished muscle excitability, visible atrophy, adaptive 
contraction of opposing muscles or induration or atrophy of 
the entire muscle following simple piercing to warrant an 
increased rating during this time period.  In sum, although 
the veteran had a comminuted fracture, he retained 
significant muscle function in the left knee and had 
objective findings that did not meet the criteria for a 
severe rating until November 2004.  38 C.F.R. § 4.56; See 
Tropf v. Nicholson, 20 Vet. App. 317 (2006); Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Concerning the period beginning November 2004, the record 
reflects the veteran is in receipt of a 40 percent evaluation 
under Diagnostic Code 5313.  This 40 percent evaluation is 
the maximum benefit allowed by law under the amputation rule 
in 38 C.F.R. § 4.68, which provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for an amputation at the elective site, where an amputation 
to be performed. See 38 C.F.R. § 4.71a, Diagnostic Codes 5165 
(providing for a 40 percent evaluation for amputation of the 
leg at a lower level permitting prosthesis).  Therefore, an 
evaluation in excess of 40 percent is prohibited. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

For the period from July 28, 1993 until November 22, 2004, an 
evaluation in excess of 30 percent for post operative 
arhrotomy residuals of a perforating gunshot wound of he left 
knee with compound fracture of the distal left femur is 
denied.

For the period beginning November 22, 2004, an evaluation in 
excess of 40 percent for post operative arhrotomy residuals 
of a perforating gunshot wound of he left knee with compound 
fracture of the distal left femur is denied.


REMAND

Concerning the left hip, a March 2007 rating decision granted 
a temporary total evaluation for a total hip replacement, 
effective from August 2005 to September 2006.  The minimum 30 
percent evaluation was then assigned effective October 2006; 
however, this evaluation was based upon findings prior to the 
August 2005 surgery.  As such, another VA examination should 
be obtained to ascertain the current severity of the left hip 
after the total hip replacement. 

Furthermore, the veteran continues to seek an increased 
rating for the period prior to his surgery.  In this regard, 
while there are VA examinations of record, these examinations 
are incomplete as they did not adequately address the effects 
of pain, weakness, fatigability and lack of endurance on 
repetitive motion. 38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995)  For example, while the November 
2004 examination noted that pain had a "major functional 
impact" on the left hip, the examiner failed to provide 
clinical findings in terms of degrees of limitation of motion 
due to the pain.  Therefore, the Board finds another VA 
examination is necessary to decide the claim.  See 38 C.F.R. 
§ 4.2.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo a VA 
examination to evaluate his residuals, 
status post total hip replacement, left 
hip; arthritis, left hip, with changes 
of aseptic necrosis.  The claims folder 
and a copy of this remand should be 
reviewed by the examiner prior to the 
examination of the veteran.  All 
indicated studies should be performed.  

The examiner should specifically report 
on the current severity of the 
veteran's left hip.  Specifically, the 
examiner should opine whether the hip 
has minimal symptoms after replacement, 
or whether there are moderately severe 
residuals of weakness, pain or 
limitation of motion, markedly severe 
residual weakness, pain or limitation 
of motion, or painful motion or 
weakness requiring the use of crutches 
after implantation of prosthesis.  

The examiner should also comment on the 
current range of motion of the left 
hip, including the presence or absence 
of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  If there is no evidence of any 
of the above factors on examination, 
the examiner should so state.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.


When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



